DETAILED ACTION

This Office Action is responsive to the submission filed on 02/23/2022. 
Current status of the claims:
Claims 1-25, 27-34 are previously pending.
Claims 1-25, 27-34 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the  inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 02/23/2022. By this amendment, Claims 1, 4, 5, 7, 13, 16, 17, 19, 27, 28, 30-32, and 34 are amended. Further, claim 22 was objected to because of a minor informality described in Page 3 of the Office Action dated 11/23/2021. The Applicant has amended the claim to correct the informality, Accordingly, withdrawal  of the objection to claim 22 is made.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed in response to the rejection of pending claims 1-25, 33-34 under 35 U.S.C. 103 as being unpatentable over Maaref731 in view of Maaref530; and the rejection of pending claims 27-29 under 35 U.S.C. 103 as being unpatentable over Maaref731 in view of Maaref530 further in view of Kim are carefully considered and persuasive. Further, the Applicant has amended the independent claims to contain languages that comprise allowable subject matters, thereby patentably distinguish over prior art. Furthermore, the claims amendment is the result of prior art reference and, thus, does narrow the scope of the claim/s. and the claims amendment is made for facilitating expeditious prosecution of the application and thus are related to patentability issues and not just to clarify subject matter already present.  In view of the claims amendment; full consideration of the Applicants Remarks/Arguments made in the Amendment; and further search and consideration of the prior art considered pertinent to the applicant’s disclosure, the rejection of the claims under 35 U.S.C. § 103 made in previous Office Action has been withdrawn.
Allowable Subject Matter
The pending claims 1-25, 27-34 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
	
The closest prior art of record are US2014/0098731 to Maaref et al. (“Maaref731”); US2017/0339530 to Maaref (“Maaref530”); and US9698951 to Kim et al. (“Kim”)
Regarding the subject matter recited in the previously presented claims the prior art (e.g. Maaref731) teaches or suggests a method performed by a user equipment (UE) (e.g. Maaref731 Figs. 1-2, 4-5), a processor (e.g. Maaref731 Figs. 1-2, 4-5); and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1-2, 4-5), the programming including instructions to perform a method, the method/the UE comprising: Determining, by the UE, a distribution of source data from the another UE to multiple UEs including at least another UE, for cooperative transmission by the multiple UEs in an uplink direction to network equipment in a communication network (e.g. Maaref731 Figs. 1-3, 4, Paras [0005], [0017], 0030], [0033]: makes decision as to whether each of multiple UEs are part of a virtual UE and distribute (i.e. split) data information from the UE to the multiple UEs including at least another UE); and transmitting, by the UE, to the another  UE over a sidelink (SL) data from the UE that is to be transmitted by the  UE in the uplink direction to the network equipment (e.g. Maaref731 Figs. 1, 3, 5, Paras [0005], [0017], [0021], [0032]: transmits to the  UE over a virtual multipoint (Device-to-Device (D2D)) link data from the UE to the  UE, wherein the data is to be transmitted to the base station in an uplink direction); wherein the source data comprises the data that is transmitted to the  UE and  is associated with an identifier of the UE that identifies the UE to the network equipment as a source of the source data transmitted by the  UE cooperatively with at least one other UE of the multiple UEs to the network equipment (e.g. Maaref731 Figs. 1, 3, 5, Paras [0003], [0016], [0018]  [0020], [0030]: wherein the data information that is transmitted to the another  UE includes an identifier of the UE that identifies the UE to the network equipment as a source of the data information). Furthermore, Maaref731 teaches a method performed by a  user equipment (UE) (e.g. Maaref731 Figs. 1, 4-5), a processor (e.g. Maaref731 Figs. 1, 4-5); and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1, 4-5), the programming including instructions to perform a method, the method comprising: receiving, by the  UE, over a sidelink (SL), data from a  UE, the data comprising source data form the  UE that is distributed to multiple UEs including at least the  UE for cooperative transmission by the multiple UEs in an uplink direction to network equipment in a communication network (e.g. Maaref731 Figs. 1-3, 4, Paras [0005], [0017], 0030], [0032]-[0033]: the UE receives data information from a  user equipment over a virtual multipoint (Device-to-Device (D2D)) link, the data is to be distributed to multiple UEs via cooperative transmission in an uplink direction to a Base Station, BS, (i.e. network equipment) in a communication network); and  transmitting, by the  UE, the data to the network equipment (e.g. Maaref731 Figs. 4-5, Paras [0016]-[0017], [0032]: transmitting the data information to the Base station), wherein the source data is associated with an identifier of the  UE that identifies the  UE to the network equipment as a source of the source data transmitted by the  UE cooperatively with at least one other UE of the multiple UEs to the network equipment (e.g. Maaref731 Figs. 1, 3, 5, Paras [0003], [0016], [0018], [0020], [0030]: wherein the data information that is transmitted to the  UE includes an identifier of the  UE that identifies the  UE to the network equipment as a source of the data information. the data information is to be transmitted, cooperatively with the multiple UEs, to the network equipment). Regarding the subject matter recited in the previously presented claims the prior art (e.g. Maaref530) teaches or suggests Systems and methods for D2D-enabled licensed assisted UEs cooperation in unlicensed sidelinks, wherein the UEs can be grouped into coordinated contention cooperation groups that behave as distributed transceivers, and perform coordinated contention procedures with respect to the network; wherein one target UE is the intended destinations of the signals transmitted from a TRP (base station) towards cooperation groups. And the CUEs help TUEs in communicating with the network using D2D sidelinks for communications within the corresponding cooperation groups (see for example, Paras [0042],[ 0045], [0052]). Kim teaches or suggests, obtaining one or more joint precoding parameters, wherein the method of obtaining comprises receiving, from the network equipment, the one or more joint precoding parameters determined by the network equipment or determined by a UE and modified by the network equipment (e.g. Kim, Col. 2, line 35 through Col. 3, lines 40).
However, the subject matter of the instant application differs from the prior art in that the prior art alone or in combination, fails to disclose the invention as a whole, and more specifically the limitations: a method performed by a first user equipment (UE),, the method comprising: determining, by the first UE, a distribution of source data from the first UE to multiple UEs including at least a second UE, for cooperative transmission by the multiple UEs in an uplink direction to network equipment in a communication network; and transmitting, by the first UE to the second UE over a sidelink (SL), data from the first UE that is to be transmitted by the second UE in the uplink direction to the network equipment; wherein the source data comprises the data that is transmitted to the second UE and is associated with an identifier of the first UE that identifies the first UE to the network equipment as a source of the source data transmitted by the second UE cooperatively with at least one other UE of the multiple UEs to the network equipment.; a method performed by a first user equipment (UE), the method comprising: receiving, by the first UE over a sidelink (SL), data from a second UE, the data comprising source data from the second UE that is distributed to multiple UEs including at least the first UE for cooperative transmission by the multiple UEs in an uplink direction to network equipment in a communication network; and transmitting, by the first UE, the data to the network equipment, wherein the source data is associated with an identifier of the second UE that identifies the second UE to the network equipment as a source of the source data transmitted by the first UE cooperatively with at least one other UE of the multiple UEs to the network equipment; and a method performed by network equipment in a communication network, the method comprising: receiving, by the network equipment, from multiple user equipment (UEs), a cooperative transmission, by the multiple UEs, of source data from a source UE; and obtaining, by the network equipment, an identifier of the source UE that identifies the source UE to the network equipment as a source of the source data transmitted cooperatively by the multiple UEs to the network equipment via the cooperative transmission.as recited in independent claims 1, 7, 10 and somehow similarly recited in independent claims 13, 19-20 and further limited in their dependent claims.

Any comments, considered necessary by applicant, must be submitted no later than the payment of the issue fee to avoid processing delays, and should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related to a vehicle reception apparatus and a method for receiving a broadcast signal and a vehicle reception method for receiving a broadcast signal. However, none of references teaches or suggests the detailed connection as recited (the underlined subject matter noted above) in the claims of the instant application.
US20210399770A1 - METHODS AND APPARATUS FOR MULTI-USER EQUIPMENT (UE) COOPERATION.
US9369930B2 - COOPERATION AND OPERATION OF MACRO NODE AND REMOTE RADIO HEAD DEPLOYMENTS IN HETEROGENEOUS NETWORKS
US10666338B2	- CHANNEL QUALITY MEASUREMENT METHOD IN MULTIPLE ANTENNA WIRELESS COMMUNICATION SYSTEM
US20200367083A1 - TECHNIQUES FOR NON-ZERO-POWER BEAMS IN WIRELESS SYSTEMS
WO2011087042A1 - RADIO BASE STATION APPARATUS, MOBILE TERMINAL APPARATUS AND WIRELESS COMMUNICATION METHOD
US11177865B2 - PRECODER RESOURCE GROUP ALLOCATION METHODS FOR MIMO COMMUNICATION
WO2019140389A1 - USER EQUIPMENT AND WIRELESS COMMUNICATION METHOD
WO2015012636A1 - METHOD AND APPARATUS FOR TRANSRECEIVING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM
US20200336178A1 - UPLINK MULTI-USER EQUIPMENT (UE) COOPERATIVE TRANSMISSION
WO2021089029A1 - METHODS, APPARATUS, AND SYSTEMS FOR COORDINATED MULTIPLE RELAY LINK WIRELESS COMMUNICATION WITH UE COOPERATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632